Holme, J.
The plaintiff - made out a clear case of false imprisonment against the defendant. If the plaintiff was making a disturbance, as was claimed by the defendant on the trial, it was certainly within the scope of Clements’ employment to suppress it, and, if necessary for that purpose, to cause the arrest of the plaintiff. He had the charge for the defendant of the platform where the trouble arose. It was his duty to see that the business of the company was transacted there with comfort and safety to the passengers, and the company, having intrusted him with that duty, was liable for a misuse of the authority which it gave him; hence it was properly left to the jury to say, on the facts presented before them, whether the action of Clements in causing the arrest was justified by the circumstances. It is the duty of the defendant to treat its passengers with courtesy and kindness; and where one-of its employes, while engaged in the business of the company, whether willfully and maliciously, or in consequence of what he considered a duty, ill-treats a passenger, so far as to wrongfully cause his arrest, the company is liable for it. Stewart v. Railway Co., 90 N. Y. 588.
The court did not refuse to charge that the credibility of the plaintiff as a witness in his own behalf was a question for the jury; but expressly left them to say whether the plaintiff’s testimony was to be believed. The court plainly told the jury that they might believe or reject his testimony, and find a verdict accordingly. That was the most that the defendant was entitled to ask. The plaintiff was corroborated as to all the material facts in the case by the witness Fuller.
1 do not think the court erred in admitting in evidence the records of the police court, as they showed that the plaintiff was arrested on a charge made by Clements at the time and place as testified to by the plaintiff, and that he was discharged by the police justice.
I find no errors prejudicial to the defendant in the admission or exclusion of evidence, and I think the judgment should be affirmed.